            Case 3:20-cv-00738-JAM Document 9 Filed 06/01/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 UNIVERSITAS EDUCATION, LLC

            Plaintiff,

 v.
                                                            CIVIL ACTION NO. 3:20-cv-00738
 BENISTAR, BENISTAR ADMIN SERVICES,
 INC., TPG GROUP, INC., GRIST MILL
 PARTNERS, LLC, MOONSTONE PARTNERS,
 LLC, ALLIANCE CHARITABLE TRUST,
 PHOENIX CHARITABLE TRUST, ATLANTIC
 CHARITABLE TRUST, AVON CHARITABLE
 TRUST, CARPENTER CHARITABLE TRUST,
 DONALD TRUDEAU, MOLLY CARPENTER,
 JANE DOE ENTITIES UNDER CONTROL OF
 MOLLY CARPENTER AND/OR DONALD                              JUNE 1, 2020
 TRUDEAU, AND JANE DOE ENTITIES UNDER
 CONTROL OF JUDGMENT DEBTORS,

            Defendants.



                    APPLICATION FOR EX PARTE PREJUDGMENT REMEDY

       To the United States District Court for the District Court of Connecticut.

       The undersigned represents:

       1.        That the plaintiff, Universitas Education, LLC (“Universitas”), has commenced

an action against the defendants, Benistar, Benistar Admin Services, Inc., TPG Group, Inc.,

Grist Mill Partners, LLC, Moonstone Partners, LLC, Alliance Charitable Trust, Phoenix

Charitable Trust, Atlantic Charitable Trust, Avon Charitable Trust, Carpenter Charitable Trust,

Donald Trudeau, Molly Carpenter, Jane Doe Entities Under Control of Molly Carpenter and/or

Donald Trudeau, and Jane Doe Entities Under Control of Judgment Debtors, pursuant to the

Complaint filed with this Court on May 28, 2020.

       2.        That, in support of this Application, Universitas is submitting the Affidavit of


                                                  1
             Case 3:20-cv-00738-JAM Document 9 Filed 06/01/20 Page 2 of 8




Sharon Seibert (the “Siebert Affidavit”), a copy of which is attached hereto as Exhibit A.

        3.      That the Siebert Affidavit states that, as of August 12, 2014, the Defendants’

affiliate Daniel Carpenter is indebted to Universitas for approximately $26 million.

        4.      That, in support of this Application, Universitas is submitting the Affidavit of

Benjamin Chernow, a copy of which is attached hereto as Exhibit B.

        5.      As an initial measure, Universitas seeks to secure its likely judgment against

Defendants by attaching Connecticut real property known to be owned by Defendants.

Specifically, Defendant Molly Carpenter owns property in Simsbury, Connecticut with an

appraised value of $430,780. (See Exhibit 32, attached herewith.) Additionally, Defendant Grist

Mill Partners, LLC owns property in Simsbury, Connecticut with an appraised value of $2.4

million. (See Exhibit 33, attached herewith.)

        6.      That there is a reasonable likelihood that Defendants have fraudulently disposed

of property with the intent to hinder, delay, or otherwise defraud Universitas, are about to

fraudulently dispose of property with the intent to hinder, delay, or otherwise defraud

Universitas, and/or have fraudulently hidden or withheld money, property, or effects which

should be liable to the satisfaction of their debts.

        7.      That there is probable cause that a judgment in the amount of the prejudgment

remedy sought, or in an amount greater than the amount of the prejudgment remedy sought,

taking into account any known defenses, counterclaims or set-offs, will be rendered in the

matter in favor of the applicant and that to secure the judgment the applicant seeks an order

from this court directing that the following prejudgment remedy be granted to secure the sum

of $26 million:

                a.      To attach or garnish sufficient property of the Defendants to secure such



                                                   2
            Case 3:20-cv-00738-JAM Document 9 Filed 06/01/20 Page 3 of 8




sum, including the properties in Simsbury, Connecticut, as are identified by Defendants in their

response to Universitas’ Motion for Prejudgment Disclosure of Property.

               b.      Such other type of prejudgment remedy as this Court deems appropriate.

       8.      Accordingly, Universitas respectfully requests that the Court grant its

application and issue an Order in a form similar to the proposed order attached hereto as Exhibit

C.

       9.      Attached hereto as Exhibit 1 is a redacted copy of the award from the arbitration

underlying Universitas’ judgment.

       10.     Attached hereto as Exhibit 2 is a decision issued by the Massachusetts superior

court on September 23, 2003 concerning certain Defendants and their affiliate Daniel

Carpenter.

       11.     Attached hereto as Exhibit 3 is a decision issued by the Massachusetts superior

court on June 26, 2008 concerning certain Defendants and their affiliate Daniel Carpenter.

       12.     Attached hereto as Exhibit 4 is the Entry of Final Judgment in an unrelated

litigation involving certain Defendants and their affiliate Daniel Carpenter.

       13.     Attached hereto as Exhibit 5 is a copy of portions of the deposition of Peter

Goldman, in his capacity as the Rule 30(b)(6) representative of Nova Group, Inc. and the

Charter Oak Trust, taken on July 26, 2013.

       14.     Attached hereto as Exhibit 6 is a copy of the Government’s Sentencing

Memorandum from the criminal prosecution of Daniel Carpenter in the District of

Massachusetts.

       15.     Attached hereto as Exhibit 7 is a copy of the Government’s brief in opposition

to Daniel Carpenter’s request to travel internationally. The brief was filed in the criminal



                                                 3
          Case 3:20-cv-00738-JAM Document 9 Filed 06/01/20 Page 4 of 8




prosecution of Daniel Carpenter in the District of Massachusetts.

       16.     Attached hereto as Exhibit 8 is a copy of portions of the deposition of Daniel

Carpenter taken on April 17, 2013.

       17.     Attached hereto as Exhibit 9 is a copy of portions of the deposition of Daniel

Carpenter taken on April 13, 2016.

       18.     Attached hereto as Exhibit 10 is a redacted copy of an Inventory Listing

depicting bank accounts controlled by certain Defendants and their affiliate Daniel Carpenter.

       19.     Attached hereto as Exhibit 11 is email correspondence involving Daniel

Carpenter.

       20.     Attached hereto as Exhibit 12 is email correspondence involving Daniel

Carpenter.

       21.     Attached hereto as Exhibit 13 is a redacted copy of an account statement for an

account belonging to Judgment Debtor Grist Mill Holdings, LLC.

       22.     Attached hereto as Exhibit 14 is email correspondence involving Daniel

Carpenter.

       23.     Attached hereto as Exhibit 15 is a copy of portions of the deposition of Daniel

Carpenter taken on April 6, 2011.

       24.     Attached hereto as Exhibit 16 is a copy of portions of the deposition of Molly

Carpenter taken on July 19, 2011.

       25.     Attached hereto as Exhibit 17 is a court order issued by the Southern District of

New York concerning certain Defendants and their affiliate Daniel Carpenter.

       26.     Attached hereto as Exhibit 18 is a redacted copy of two checks from Defendant

Moonstone Partners, LLC.



                                                4
          Case 3:20-cv-00738-JAM Document 9 Filed 06/01/20 Page 5 of 8




       27.     Attached hereto as Exhibit 19 is a redacted copy of various checks, deposit slips,

and other banking records depicting payment from Judgment Debtor Carpenter Financial Group

to Defendant Molly Carpenter.

       28.     Attached hereto as Exhibit 20 is a copy of portions of the sentencing proceeding

in the criminal prosecution of Daniel Carpenter in the District of Massachusetts.

       29.     Attached hereto as Exhibit 21 is the declaration of Daniel Carpenter executed

on October 2, 2017.

       30.     Attached hereto as Exhibit 22 is the affidavit of Edward Weasche executed on

January 14, 2016.

       31.     Attached hereto as Exhibit 23 is a letter to the court filed with the Southern

District of New York, along with Exhibit B attached to the letter.

       32.     Attached hereto as Exhibit 24 is a copy of portions of testimony from Defendant

Donald Trudeau given in an arbitration proceeding involving Judgment Debtor Avon Capital,

LLC.

       33.     Attached hereto as Exhibit 25 is a court order from the District of Massachusetts

concerning certain Defendants and their affiliate Daniel Carpenter.

       34.     Attached hereto as Exhibit 26 is email correspondence involving Daniel

Carpenter.

       35.     Attached hereto as Exhibit 27 is a Settlement Agreement and Release involving

certain Judgment Debtors.

       36.     Attached hereto as Exhibit 28 is the declaration of Michael Barnett executed on

October 9, 2013.

       37.     Attached hereto as Exhibit 29 is a check from Penn Mutual Life Insurance Co.



                                                 5
          Case 3:20-cv-00738-JAM Document 9 Filed 06/01/20 Page 6 of 8




to Judgment Debtor Grist Mill Capital, LLC.

       38.     Attached hereto as Exhibit 30 are documents illustrating certain transactions

concerning property belonging to Daniel Carpenter.

       39.     Attached hereto as Exhibit 31 is a decision issued by the Massachusetts superior

court concerning certain Defendants and their affiliate Daniel Carpenter.

       40.     Attached hereto as Exhibit 32 is a Property Summary from the Simsbury,

Connecticut Assessor’s office concerning real property in Connecticut.

       41.     Attached hereto as Exhibit 33 is a Property Summary from the Simsbury,

Connecticut Assessor’s office concerning real property in Connecticut.

       42.     Attached hereto as Exhibit 34 is email correspondence involving Daniel

Carpenter.

       43.     Attached hereto as Exhibit 35 are redacted documents concerning bank accounts

belonging to Defendant Grist Mill Partners, LLC.

       44.     Attached hereto as Exhibit 36 are interrogatory responses from Daniel Carpenter

filed on September 1, 2017.

       45.     Attached hereto as Exhibit 37 is an application submitted to the Connecticut

Secretary of State by Defendant Benistar Admin Services, Inc.

       46.     Attached hereto as Exhibit 38 is a redacted letter from Jack Robinson concerning

various bank accounts with Christiana Corporate Services, Inc.

       47.     Attached hereto as Exhibit 39 is a redacted document concerning a bank account

belonging to Judgment Debtor Nova Group, Inc.

       48.     Attached hereto as Exhibit 40 is a redacted document concerning a bank account

belonging to Judgment Debtor Carpenter Financial Group.



                                                6
          Case 3:20-cv-00738-JAM Document 9 Filed 06/01/20 Page 7 of 8




       49.     Attached hereto as Exhibit 41 is a redacted document concerning a bank account

belonging to Defendant Moonstone Partners, LLC.

       50.     Attached hereto as Exhibit 42 is a redacted document concerning a bank account

belonging to Defendant TPG Group, Inc.

       51.     Attached hereto as Exhibit 43 is a redacted check from Judgment Debtor Grist

Mill Trust.

       52.     Attached hereto as Exhibit 44 is a redacted document concerning a bank account

belonging to Judgment Debtor Grist Mill Holdings, LLC.

       53.     Attached hereto as Exhibit 45 is the result of a search for Defendant Grist Mill

Partners, LLC on the Delaware Department of State website.

       54.     Attached hereto as Exhibit 46 is the Operating Agreement for Defendant

Moonstone Partners, LLC.

       55.     Attached hereto as Exhibit 47 is a redacted portion of Defendant Grist Mill

Partners, LLC’s state tax returns for 2013.

       For all the foregoing reasons, Plaintiff Universitas Education, LLC respectfully requests

that the Court grant the prejudgment remedy requested ex parte.

 Dated: New Haven, CT
        June 1, 2020
                                                    PLAINTIFF UNIVERSITAS EDUCATION,
                                                    LLC,

                                                    By: /s/ Michael G. Caldwell           /
                                                    Ilan Markus, ct 26345
                                                    Michael G. Caldwell, ct 26561
                                                    Barclay Damon, L.P.
                                                    545 Long Wharf Drive
                                                    New Haven, CT 06511
                                                    Ph. (203) 672-2658
                                                    Fax (203) 654-3265
                                                    IMarkus@barclaydamon.com


                                                7
           Case 3:20-cv-00738-JAM Document 9 Filed 06/01/20 Page 8 of 8




                                                          Pro Hac Motion to Be Filed:
                                                          Joseph L. Manson III
                                                          Law Offices of Joseph L. Manson III
                                                          600 Cameron Street
                                                          Alexandria, VA 22314
                                                          Tel. 202-674-1450
                                                          Em. jmanson@jmansonlaw.com

                                                          Its Attorneys



                                     CERTIFICATE OF SERVICE

        I hereby certify that on June 1, 2020 a copy of the foregoing was filed electronically and served

by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by email to all

parties by operation of the Court’s electronic filing system as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System.



                                                             /s/ ct26561
                                                             Michael G. Caldwell




                                                      8
